DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims an aqueous bonding resin as recited in claim 1.
	The closest prior art, Winterowd et al., U.S. Pre Grant Publication 2011/0245381, teaches a bonding resin suitable for use in the production of an oriented strandboard wherein the bonding resin is comprised of an aqueous reaction product of phenol and formaldehyde, an alkaline metal hydroxide such as sodium hydroxide, urea and degraded lignin polymer wherein the alkaline metal hydroxide has a 5 to 20% of the total solids added to the mixture. Also, Winterowd teaches that the aqueous bonding resin has 35-65% solids and the reaction product of the phenol and formaldehyde have 40 to 85% of the total solids added to the mixture. Winterowd teaches that the degraded lignin is present in the amount of 5 to 20% of the total solids added to the mixture which teaches away from Applicant’s claimed 21.0 to 35% of the weight of solids provided in the reaction. 

	In summary, claims 1-12 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786